DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	This application is a national phase application filed under 35 U.S.C. 371 as a national stage of PCT/CN2020/075963 filed on 02/20/2020 that claims priority to Chinese Patent Application No. 201910139090.5 filed 02/25/2019, and on 12/23/202 the USPTO received a certified copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Preliminary Amendment Acknowledged
3.	The 12/23/2020 preliminary amendment includes: (a) the specification is currently amended; (b) claims 14-29 are new; and (b) claims 1-13 are canceled.  Claims 14-29 are currently pending and an office action on the merits follows.
Drawing Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 14’s following features: “A driving method of a display panel, the display panel comprising a plurality of rows of pixels…each of the N sub-display regions comprising at least one row of pixels…the driving method comprising: receiving a partial screen display mode instruction, the partial screen display mode instruction defining, 
perform display; outputting, by the gate driver and according to the partial screen display mode instruction, an operation control signal to a memory to turn off a circuit of the memory associated with a storage space corresponding to the second-type sub-display region, the memory being configured to store display data for the first-type sub-display region and display data for the second-type sub-display region of the display panel; receiving the display data for the first-type sub-display region, and storing the display data for the first-type sub-display region in a storage space of the memory corresponding to the first-type sub-display region; and generating a data voltage according to the display data for the first-type sub-display region to drive the first-type sub-display region to perform display.”
(ii)	Claim 15’s following features: “after receiving the partial screen display mode instruction and before receiving the display data for the first-type sub-display region, outputting a gate driver configuration signal to the gate driver according to the partial screen display mode instruction to control a shift register group of the gate driver corresponding to the first-type sub-display region to operate.”
(iii)	Claim 16’s following features: “after receiving the partial screen display mode instruction and before outputting the gate driver configuration signal and outputting the operation control signal, receiving the display data for the first-type sub-display region and black insertion data for the second-type sub-display region; and generating a data voltage according to the display data for the first-type sub-display region and the black 
(iv)	Claim 17’s following features: “wherein the outputting of the operation control signal to the memory according to the partial screen display mode instruction comprises: determining, according to a resolution of the first-type sub-display region, a position of the storage space for storing the display data for the first-type sub-display region, and generating and outputting the operation control signal according to the determined position of the storage space for storing the display data for the first-type sub-display region.”
(v)	Claim 18’s following features: “wherein the display panel is an organic light emitting diode (OLED) display panel.”
(vi)	Claim 19’s following features: “the display panel comprising a plurality of rows of pixels…each of the N sub-display regions comprising at least one row of pixels…an acquisition sub-circuit configured to receive a partial screen display mode instruction defining, among the N sub-display regions of the display panel, a first-type sub-display region that is to perform display and a second-type sub-display region that does not perform display; a first configuration sub-circuit configured to output, according to the partial screen display mode instruction, an operation control signal to a memory to turn off a circuit of the memory associated with a storage space corresponding to the second-type sub-display region, the memory being configured to store display data for the first-type sub-display region and display data for the second-type sub-display region of the display panel; a display data reception sub-circuit configured to receive the display data for the first-type sub-display region and store the display data for the first-
(vii)	Claim 20’s following features: “a second configuration sub-circuit configured to output a gate driver configuration signal to the gate driver according to the partial screen display mode instruction to control a shift register group of the gate driver corresponding to the first-type sub-display region to operate.”
(viii)	Claim 21’s following features: “wherein the display data reception sub-circuit is further configured to: after the acquisition sub-circuit receives the partial screen display mode instruction and before the second configuration sub-circuit outputs the gate driver configuration signal to the gate driver according to the partial screen display mode instruction, receive the display data for the first-type sub-display region and black insertion data for the second-type sub-display region, and the data voltage output sub-circuit is further configured to: after the acquisition sub-circuit receives the partial screen display mode instruction and before the second configuration sub-circuit outputs the gate driver configuration signal to the gate driver according to the partial screen display mode instruction, generate a data voltage according to the display data for the first-type sub-display region and the black insertion data for the second-type sub-display region to drive the first-type sub-display region and the second-type sub-display region.”
(ix)	Claim 22’s following features: “wherein the first configuration sub-circuit is configured to determine, according to a resolution of the first-type sub-display region, a position of the storage space for storing the display data for the first-type sub-display 
(x)	Claim 23’s following features: “a display device, comprising a display panel and a driving circuit for driving the display panel, wherein the display panel comprises a plurality of rows of pixels…each of the N sub-display regions comprises at least one row of pixels.”
(xi)	Claim 24’s following features: “a second configuration sub-circuit configured to output a gate driver configuration signal to the gate driver according to the partial screen display mode instruction to control a shift register group of the gate driver corresponding to the first-type sub-display region to operate.”
(xii)	Claim 25’s following features: “wherein the display data reception sub-circuit is further configured to: after the acquisition sub-circuit receives the partial screen display mode instruction and before the second configuration sub-circuit outputs the gate driver configuration signal to the gate driver according to the partial screen display mode instruction, receive the display data for the first-type sub-display region and black insertion data for the second-type sub-display region, and the data voltage output sub-circuit is further configured to: after the acquisition sub-circuit receives the partial screen display mode instruction and before the second configuration sub-circuit outputs the gate driver configuration signal to the gate driver according to the partial screen display mode instruction, generate a data voltage according to the display data for the first-type sub-display region and the black insertion data for the second-type sub-display region to drive the first-type sub-display region and the second-type sub-display region.”

(xiv)	Claim 27’s following features: “an application program terminal configured to output the partial screen display mode instruction to the driving circuit in response to a user operation.”
(xv)	Claim 28’s following features: “the application program terminal is further configured to output the black insertion data for the second-type sub-display region to the driving circuit during m frames, m being greater than or equal to 1.”
(xvi)	Claim 29’s following features: “wherein m equals to 1, 2, or 3”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing 
Specification Objections
5.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DRIVING METHOD INCLUDING A PARTIAL SCREEN DISPLAY MODE, DRIVING CIRCUIT AND DISPLAY DEVICE”.
6.	The abstract needs to be amended to: (i) remove the phrases “The present application provides” and “The driving method includes:” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “a driving method…a driving circuit and a display device” (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
7.	Claims 28-29 are objected to because of the following informalities: 
Claim 28 at line 1 needs to be changed from “wherein the driving circuit” to “wherein a driving circuit” to correct a lack of antecedent basis.  Appropriate correction is required.  This objection applies to claim 29 that depends upon claim 28.
Claim 29 is objected to for failing to end with a period.  Appropriate correction is required.   
Potential Allowable Subject Matter/Allowed Claims
8.	Claims 14-27 are allowed.  Also, if the above-stated objections for claims 28-29 are overcome, then they too would be allowed.
Reasons for Allowance
9.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 14 identifies the distinct features: “outputting, by the gate driver(FIG. 1: 2), an operation control signal to a memory(FIG. 1: 24) to turn off a circuit of the memory(FIG. 1: 24A) associated with a storage space corresponding to the second-type sub-display region(FIGs. 1 and 2b: 11)”, with all other limitations as claimed.
The closest prior art, China Patent Pub. No. CN106782290B to Leng and U.S. Patent No. 6,512,497 B1 to Kondo et al. (“Kondo”), either singularly or in combination, 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	More specifically as to claim 14, Leng discloses a driving method of a display panel(100)(Fig. 1B; p 5, especially – “Fig. 1B is a schematic diagram of an array substrate driving display”; p 6, lines 2-14), the display panel(100)(Fig. 1B; p 5, especially – “Fig. 1B is a schematic diagram of an array substrate driving display”) comprising a plurality of rows of pixels (Fig. 1B: 20; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the corresponding display area so as to open pixels in the display area row by row and display the pixels…the first driving group 11 corresponds to the first display region 101, the second driving group 12 corresponds to the second  and being divided into N(3) sub-display regions(101, 102, 103)(Fig. 1B; p 5, especially – “the first display area 101, the second display area 102 or the third display area 103 can be used as a local display area to perform local display.”), N(3) being greater than or equal to 2, each of the N(3) sub-display regions(101, 102, 103)(Fig. 1B; p 5, especially – “the first display area 101, the second display area 102 or the third display area 103 can be used as a local display area to perform local display.”) comprising at least one row of pixels (Fig. 1B: 20; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the corresponding display area so as to open pixels in the display area row by row and display the pixels…the first driving group 11 corresponds to the first display region 101, the second driving group 12 corresponds to the second display region 102, and the third driving group 13 corresponds to the third display region 103”), and the display panel(100)(Fig. 1B; p 5, especially – “Fig. 1B is a schematic diagram of an array substrate driving display”) further comprising a gate driver(11, 12, 13)(Fig. 1B; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the corresponding display area so as to open pixels in the display area row by row and display the pixels…the first driving group 11 corresponds to the first display region 101, the second driving group 12 corresponds to the second display region 102, and the third driving group 13 corresponds to the third display region 103”) which includes N(3) shift register groups(11, 12, 13)(Fig. 1B; pp 5-6) in one-to-one correspondence with the N sub-display regions(101, 102, 103)(Fig. 1B; pp 5-6, especially – “Each , the driving method (Fig. 1B: 100; p 6, lines 2-14) comprising:
receiving a partial screen display mode instruction (p 6, lines 2-14), the partial screen display mode instruction (p 6, lines 2-14) defining, among the N(3) sub-display regions(101, 102, 103)(Fig. 1B; p 5, especially – “the first display area 101, the second display area 102 or the third display area 103 can be used as a local display area to perform local display.”) of the display panel(100)(Fig. 1B; p 5, especially – “Fig. 1B is a schematic diagram of an array substrate driving display”), a first-type(middle sub-display region) sub-display region(102) that is to perform display and a second-type(outer sub-display region) sub-display region(101 or 103) that does not perform display (Fig. 1B; p 6, lines 2-14);
outputting, by the gate driver(11, 12, 13)(Fig. 1B; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the corresponding display area so as to open pixels in the display area row by row and display the pixels…the first driving group 11 corresponds to the first display region 101, the second driving group 12 corresponds to the second display region 102, and the third driving group 13 corresponds to the third display region 103”) and according to the partial screen display mode instruction (Fig. 1B; p 6, lines 2-14).
Leng does not expressly disclose outputting, by the gate driver and according to the partial screen display mode instruction, an operation control signal to a memory to turn off a circuit of the memory associated with a storage space corresponding to the second-type sub-display region, the memory being configured to store display data for the first-type sub-display region and display data for the second-type sub-display region of the display panel;
receiving the display data for the first-type sub-display region, and storing the display data for the first-type sub-display region in a storage space of the memory corresponding to the first-type sub-display region; and
generating a data voltage according to the display data for the first-type sub-display region to drive the first-type sub-display region to perform display.
Kondo discloses outputting, according to the partial screen display mode instruction(mode flag one screen)(col 4, ln 45-48; 57-59), an operation control signal to a memory(31)(FIG. 3; col 3, ln 25-26, 34-40) to turn off a circuit of the memory(31)(FIG. 3; col 3, ln 25-26, 34-40) associated with a storage space corresponding to the second-type sub-display region(12)(Fig. 1; col 2, ln 24; col 4, ln 57-59), the memory(31)(FIG. 3; col 3, ln 25-26, 34-40) being configured to store display data for the first-type sub-display region(11) and display data for the second-type sub-display region(12) of the display panel(1)(Fig. 1; col 2, ln 22-24; col 3, ln 33-35, 37-39; col 4, ln 57-59);
receiving the display data for the first-type sub-display region(11)(Figs. 1, 6: S205, S207; col 2, ln 48-50; col 3, ln 33-35; col 4, ln 34-36), and storing the display data for the first-type sub-display region(11)(Figs. 1, 6: S205, S207; col 2, ln 48-50;  in a storage space of the memory(31)(FIG. 3; col 2, ln 48-50; col 3, ln 25-26, 34-40) corresponding to the first-type sub-display region(11)(Figs. 1, 6: S205, S207; col 2, ln 48-50; col 3, ln 33-35; col 4, ln 34-36); and
generating a data voltage according to the display data for the first-type sub-display region(11)(Figs. 1, 6: S205, S207; col 3, ln 33-35; col 4, ln 34-36) to drive the first-type sub-display region(11) to perform display (Fig. 1: 11; col 2, ln 58-59; col 3, ln 33-35, 39-42).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Leng with Kondo to provide a driving method of a display panel that saves power.
Leng and Kondo do not expressly disclose outputting, by the gate driver, an operation control signal to a memory to turn off a circuit of the memory associated with a storage space corresponding to the second-type sub-display region, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


claim 19 identifies the distinct features: “a first configuration sub-circuit(FIG. 1: 23) configured to output, according to the partial screen display mode instruction, an operation control signal to a memory(FIG. 1: 24) to turn off a circuit(FIG. 1: 24B) of the memory(FIG. 1: 24) associated with a storage space corresponding to the second-type sub-display region(FIG. 1: 12)”, with all other limitations as claimed.
The closest prior art, China Patent Pub. No. CN106782290B to Leng and U.S. Patent No. 6,512,497 B1 to Kondo et al. (“Kondo”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

More specifically as to claim 19, Leng discloses a driving circuit for driving a display panel(100)(Fig. 1B; p 5, especially – “Fig. 1B is a schematic diagram of an array substrate driving display”; p 6, lines 2-14), the display panel(100)(Fig. 1B; p 5,  comprising a plurality of rows of pixels (Fig. 1B: 20; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the corresponding display area so as to open pixels in the display area row by row and display the pixels…the first driving group 11 corresponds to the first display region 101, the second driving group 12 corresponds to the second display region 102, and the third driving group 13 corresponds to the third display region 103”) and being divided into N(3) sub-display regions(101, 102, 103)(Fig. 1B; p 5, especially – “the first display area 101, the second display area 102 or the third display area 103 can be used as a local display area to perform local display.”), N(3) being greater than or equal to 2, each of the N(3) sub-display regions(101, 102, 103)(Fig. 1B; p 5, especially – “the first display area 101, the second display area 102 or the third display area 103 can be used as a local display area to perform local display.”)  comprising at least one row of pixels (Fig. 1B: 20; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the corresponding display area so as to open pixels in the display area row by row and display the pixels…the first driving group 11 corresponds to the first display region 101, the second driving group 12 corresponds to the second display region 102, and the third driving group 13 corresponds to the third display region 103”), and the display panel(100)(Fig. 1B; p 5, especially – “Fig. 1B is a schematic diagram of an array substrate driving display”) further comprising a gate driver(11, 12, 13)(Fig. 1B; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the  which comprises N(3) shift register groups(11, 12, 13)(Fig. 1B; pp 5-6) in one-to-one correspondence with the N sub-display regions(101, 102, 103)(Fig. 1B; pp 5-6, especially – “Each driving circuit group can correspond to one display area and provides scanning signals for scanning signal lines in the corresponding display area so as to open pixels in the display area row by row and display the pixels…the first driving group 11 corresponds to the first display region 101, the second driving group 12 corresponds to the second display region 102, and the third driving group 13 corresponds to the third display region 103”), the driving circuit (Fig. 1B; p 6, lines 2-14) comprising: an acquisition sub-circuit(STV2)(Fig. 1B; p 6, ln 4-5) configured to receive a partial screen display mode instruction(trigger signal)(p 6, ln 2-5) defining, among the N(3) sub-display regions(101, 102, 103)(Fig. 1B; p 5, especially – “the first display area 101, the second display area 102 or the third display area 103 can be used as a local display area to perform local display.”) of the display panel, a first-type sub-display region(102)(Fig. 1B; p 6, ln 3) that is to perform display(100)(Fig. 1B; p 5, especially – “Fig. 1B is a schematic diagram of an array substrate driving display”; p 6, ln 2-6) and a second-type sub-display region(101 and/or 103)(Fig. 1B; p 6, ln 2-14) that does not perform display (Fig. 1B: 101 and/or 103; p 6, ln 2-14 – trigger signal is only sent to STV2 and not to STV1 or STV3, thus defining that first sub-display region 102 is to perform display and second sub-display region 101 and/or 103 is not to perform display).
Leng does not expressly disclose a first configuration sub-circuit configured to output, according to the partial screen display mode instruction, an operation control signal to a memory to turn off a circuit of the memory associated with a storage space corresponding to the second-type sub-display region, the memory being configured to store display data for the first-type sub-display region and display data for the second-type sub-display region of the display panel;
a display data reception sub-circuit configured to receive the display data for the first-type sub-display region and store the display data for the first-type sub-display region in a storage space of the memory corresponding to the first-type sub-display region; and
a data voltage output sub-circuit configured to generate a data voltage according to the display data for the first-type sub-display region to drive the first-type sub-display region to perform display.
Kondo discloses a first configuration sub-circuit(non-memory portion of 31 that memory portion of 31 that stores pixel information for the second display 12 to turn ON and OFF)(Fig. 3; col 3, ln 34) configured to output an operation control signal to a memory(memory portion of 31 that stores pixel information for the second display 12)(FIG. 3; col 3, ln 25-26, 34-40) to turn off a circuit of the memory(memory portion of 31)(FIG. 3; col 3, ln 25-26, 34-40; col 4, ln 45-48; 57-59) associated with a storage space corresponding to the second-type sub-display region(12)(Fig. 1; col 2, ln 24; col 4, ln 57-59), the memory(memory portion of 31 that stores pixel information for the second display 12)(FIG. 3; col 3, ln 25-26, 34-40) being configured to store display data for the first-type sub-display region(11) and display data for the second-type sub-display region(12) of the display panel(1)(Fig. 1; col 2, ln 22-24; col 3, ln 33-35, 37-39; col 4, ln 57-59);
a display data reception sub-circuit(non-memory portion of 31 that receives display data from 26 for the first display 11 and store in the memory portion of 31)(Fig. 3; col 3, ln 13-14, 34-36) configured to receive the display data for the first-type sub-display region(11)(Figs. 1, 6: S205, S207; col 2, ln 48-50; col 3, ln 33-35; col 4, ln 34-36) and store the display data for the first-type sub-display region(11)(Figs. 1, 6: 31, S205, S207; col 2, ln 48-50; col 3, ln 33-35; col 4, ln 34-36) in a storage space of the memory(memory portion of 31)(FIG. 3; col 2, ln 48-50; col 3, ln 25-26, 34-40) corresponding to the first-type sub-display region(11)(Figs. 1, 6: S205, S207; col 2, ln 48-50; col 3, ln 33-35; col 4, ln 34-36); and
a data voltage output sub-circuit(34)(Fig. 1; col 3, ln 39-42) configured to generate a data voltage according to the display data for the first-type sub-display region(11)(Figs. 1, 6: S205, S207; col 3, ln 33-35; col 4, ln 34-36) to drive the first-type sub-display region(11) to perform display (Fig. 1: 11; col 2, ln 58-59; col 3, ln 33-35, 39-42).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Leng with Kondo to provide a driving circuit for driving a display panel that saves power.
Leng and Kondo do not expressly disclose a first configuration sub-circuit configured to output, according to the partial screen display mode instruction, an operation control signal to a memory to turn off a circuit of the memory associated with a storage space corresponding to the second-type sub-display region, with all other limitations as claimed.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692